Citation Nr: 0838159	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Wife



ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.  

The issue of an initial, increased rating for PTSD comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2005 rating decision of the RO in Cleveland, Ohio, 
which, in pertinent part, granted service connection for PTSD 
and assigned an initial 50 percent rating.  The issue of TDIU 
comes before the Board from a March 2007 rating decision.

The veteran testified before the undersigned at a September 
2008 videoconference hearing.  A transcript has been 
associated with the file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record shows that the veteran had inpatient treatment for 
suicidal ideation in November and December 2007.  The Board 
notes that the veteran's last VA examination in connection 
with his claims was in January 2007.  In particular, the 
December 2007 discharge summary showed a much lower GAF score 
than his January 2007 VA examination report, but is itself 
not sufficient for ratings purposes.  The veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the evidence 
suggests an increase in symptomatology since that time, the 
Board finds that an additional evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

The Board also notes that in the January 2007 VA examination 
report, the examiner declined to state whether the veteran 
was unemployable due to his service connected disabilities.  
The veteran has significant, additional neurological deficits 
that also impact his functioning.  The examiner recommended 
that a neuropsychological evaluation be performed to 
determine his employability.  As the Board must remand for an 
evaluation, a neuropsychological evaluation should be 
performed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his PTSD.  
Sufficient evaluations should be scheduled 
to evaluate the veteran's psychiatric 
symptomatology.  A "neuropsychological" 
evaluation should be performed.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should also comment whether 
the veteran's service-connected 
disabilities, alone, render him unable to 
engage in substantially gainful 
employment.  The veteran's service- 
connected disabilities, specifically, are 
PTSD, currently rated as 50 percent 
disabling, and tinnitus, rated as 10 
percent disabling.  

2.  Then the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  The 
veteran's cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




